United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-1387
                      ___________________________

                          United States of America

                                    Plaintiff - Appellee

                                      v.

                         Angel Luis Toledo Castillo

                                 Defendant - Appellant
                               ____________

                   Appeal from United States District Court
                  for the Southern District of Iowa - Central
                               ____________

                       Submitted: November 19, 2021
                           Filed: March 1, 2022
                              [Unpublished]
                              ____________

Before COLLOTON, GRASZ, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

      A jury convicted Angel Toledo Castillo of conspiring to distribute
methamphetamine and the district court 1 sentenced him to 162 months of
imprisonment. Toledo Castillo appeals, challenging the district court’s jury

     1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
instructions and its calculation of the United States Sentencing Guidelines range.
Neither challenge has merit.

       Toledo Castillo first argues he was entitled to a conspiracy withdrawal jury
instruction, consistent with his theory that because he withdrew from the conspiracy
he was not guilty. “A defendant is entitled to an instruction explaining his defense
theory if the request is timely, the proffered instruction is supported by the evidence,
and the instruction correctly states the law.” United States v. Campbell, 986 F.3d
782, 796 (8th Cir. 2021) (quoting United States v. Faulkner, 636 F.3d 1009, 1020
(8th Cir. 2011)). “Although district courts exercise wide discretion in formulating
jury instructions, when the refusal of a proffered instruction simultaneously denies
a legal defense, the correct standard of review is de novo.” Id. (cleaned up) (quoting
United States v. Bruguier, 735 F.3d 754, 757 (8th Cir. 2013) (en banc)).

       Toledo Castillo was not entitled to his requested instruction because a
withdrawal-from-the-conspiracy defense was not available to him. His requested
instruction, which was based on Eighth Circuit Model Criminal Jury Instruction
5.06C, explained:

      If a person enters into an agreement but withdraws from that agreement
      before anyone has committed an act in furtherance of it, then the crime
      of conspiracy was not complete at that time and the person who
      withdrew must be found not guilty of the crime of conspiracy.

       But as the committee comments to the model instruction correctly observe,
“an instruction on withdrawal is never appropriate in a conspiracy prosecution under
a conspiracy statute which does not require proof of an overt act.” Eighth Circuit
Manual of Model Jury Instructions (Criminal) 5.06C cmt. (2020) (emphasis added)
(citing United States v. Grimmett, 150 F.3d 958, 961 (8th Cir. 1998), and United
States v. Francis, 916 F.2d 464, 466 (8th Cir. 1990)); see also Smith v. United States,
568 U.S. 106, 111 (2013) (explaining a defendant’s withdrawal from a conspiracy



                                          -2-
“terminates the defendant’s liability for postwithdrawal acts of his co-conspirators,
but he remains guilty of the conspiracy”).

       The jury convicted Toledo Castillo of conspiring to distribute drugs in
violation of 21 U.S.C. §§ 841 and 846. “In order to establish a violation of 21 U.S.C.
§ 846, the Government need not prove the commission of any overt acts in
furtherance of the conspiracy.” United States v. Shabani, 513 U.S. 10, 15 (1994)
(emphasis added); accord Francis, 916 F.2d at 466 (explaining “no overt act is
required” to convict a defendant “[f]or drug conspiracies under 21 U.S.C. § 846”).
“Once the agreement is made, the offense is complete[,]” and a defendant cannot
retroactively withdraw from the crime because “[t]he past cannot be undone.”
Francis, 916 F.2d at 466. Thus, he was not entitled to a withdrawal defense and the
district court was correct to not give the requested instruction to the jury.

       Toledo Castillo’s attack on the district court’s Guidelines calculation fares no
better. He argues the district court wrongly applied a two-level enhancement for
obstructing justice. See U.S.S.G. § 3C1.1. “We review a district court’s factual
findings underlying an obstruction of justice enhancement . . . for clear error” and
its “construction and application of the Guidelines de novo.” United States v.
Sanders, 4 F.4th 672, 678 (8th Cir. 2021).

        The district court imposed this enhancement because it found Toledo Castillo
perjured himself at trial on four separate material topics related to his participation
in the drug conspiracy. Toledo Castillo does not contest that “[c]ommitting perjury
at trial constitutes an obstruction of justice within the meaning of § 3C1.1.” United
States v. Flores, 362 F.3d 1030, 1037 (8th Cir. 2004). And he concedes the district
court did not clearly err in concluding he perjured himself at trial.

      Nonetheless, Toledo Castillo argues his cooperation and honesty with law
enforcement during the investigation phase should excuse his perjury at the trial
phase. In other words, he argues the district court clearly erred by failing to weigh


                                         -3-
his cooperation with law enforcement against his false testimony when applying the
enhancement. Toledo Castillo offers no caselaw to support this argument and we
are not aware of any. To the contrary, the plain language of the enhancement
suggests a district court must apply the enhancement if it concludes the defendant
willfully obstructed the administration of justice with respect to the prosecution of
the offense, regardless of whether the defendant also cooperated with law
enforcement during the investigation. See § 3C1.1.

        The district court was, of course, free to vary downward from the Guidelines,
as it did, based on Toledo Castillo’s cooperation. But the district court certainly did
not abuse its discretion by refusing to ignore Toledo Castillo’s perjury at trial for
purposes of § 3C1.1’s enhancement solely because he cooperated with law
enforcement during the investigation.

      For the foregoing reasons, we affirm the district court.
                      ______________________________




                                         -4-